THE THIRTEENTH COURT OF APPEALS

                                   13-18-00233-CV


 Super Starr International, LLC, Lance Peterson, Red Starr, SPR de R.L. de C.V., and
                                  Kemal Mert Gumus
                                           v.
    Fresh Texas Produce, LLC, Individually and derivatively on behalf of Tex Starr
                                   Distributing, LLC


                                  On Appeal from the
                     92nd District Court of Hidalgo County, Texas
                            Trial Cause No. C-4741-16-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants, Super Starr International, LLC, Lance Peterson, Red Starr, SPR de

R.L. de C.V., and Kemal Mert Gumus.

      We further order this decision certified below for observance.

April 18, 2019